DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the outer periphery" in line 5 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the steel bar" in line 8 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the corner of two adjacent edges" in line 9 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the end of the steel bar" in line 13 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 1, the following limitation “each of edges of the wire shelf is formed by welding of the steel bar” is unclear and confusing because each edge of the applicant’s wire shelves appear to be a single wire” appropriate correction is required.  

Regarding claim 1, the following limitation “the connecting hole and the end of the steel bar are deformed by stamping process so as to be firmly connected together” appears to be claiming a method step within an apparatus claim. Appropriate correction is required. 

Regarding claim 1, how do the “the steel bar” claimed in lines 8, 10, and 13 relate to the “cross steel bars” claimed in line 7 of claim 1? Are they the same or different? Appropriate correction is required. 

Regarding claim 8, how do the “the steel bar” claimed in claim 8 relate to the “cross steel bars” claimed in line 7 of claim 1? Are they the same or different? Appropriate correction is required. 

Claims 2-7 and 9 are rejected as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2-9 are rejected under 35 U.S.C. 103 as being unpatentable over Maslow 3,523,508 in view of Wang 6,079,575; Park 2008/0116156; and AAPA (Applicant Admitted Prior Art).

Regarding claim 1, as best understood, Maslow discloses a shelving structure (Figs 1 & 5) comprising a plurality of sleeves (Figs 1 & 5, #18) and a plurality of wire shelves (Fig 5, #2);
each of the wire shelves (Fig 5, #2) comprises a bearing surface (top surface shown in Fig 1) which is formed by welding of cross bars (annotated Fig 1 below), and each of edges (i.e. Fig 2, #4 & #6) of the wire shelf (Fig 5, #2) is formed by welding of the cross bars (annotated Fig 1 below), and each of inserting spaces is formed at the corner (annotated Fig 1 below) of two adjacent edges of the wire shelf (Figs 1 & 5, #2); each of the sleeves (Figs 1 & 5, #18) is connected at the corner (annotated Fig 1 below) of the wire shelf (Figs 1 & 5, #2), and the sleeve (Figs 1 & 5, #18) is stamped by a module of a stamping machine.

In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, the limitations “bearing surface which is formed by welding…”; “each of edges of the wire shelf is formed by welding of the steel bar”; “the sleeve is stamped by a module of a stamping machine”;  “deformed by stamping process so as to be firmly connected together” have not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e -----, does not depend on its method of production, i.e. ----. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). 

    PNG
    media_image1.png
    743
    1138
    media_image1.png
    Greyscale



Maslow has been discussed above but does not explicitly teach wherein each of the sleeves has two openings respectively and axially penetrating through an upper end and a lower end thereof for connecting purpose, and a plurality of connecting holes are formed on the outer periphery of the sleeve; the bearing surface comprises cross steel bars; and each of the bars on the edge of the wire shelf is connected to the connecting holes of two adjacent sleeves at two ends; and the connecting hole and the end of the steel bar are deformed by stamping process so as to be firmly connected together.

Wang discloses a shelving structure (Fig 3) comprising sleeves (#24) wherein each of the sleeves (Fig 3A, #24) has two openings (Fig 3A, #242) respectively and axially penetrating through an upper end and a lower end thereof for connecting purpose, and a plurality of connecting holes (Fig 3A, #242) are formed on the outer periphery of the sleeve (Fig 3A, #24); and each of the bars (Fig 3A, #221) on the edge of the wire shelf (Fig 3A, #22) is connected to the connecting holes (Fig 3A, #242) of two adjacent sleeves (Fig 3A, #24) at two ends.

Park discloses wire shelves (Fig 1, #10) comprising a bearing surface that comprises cross steel bars (Fig 1, #12 & #13) [0027].

AAPA discloses a shelving structure (Fig 15) wherein a sleeve (Fig 15, #50) and an end of a bar (Fig 15, #40) are deformed (Fig 15, #60) at a connection so as to be firmly connected together.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form holes (Wang, Fig 3A, #242) in the outer periphery of the sleeves (Maslow, Figs 1 & 5, #18) and secure ends of bars (Maslow, Fig 2, #4 & #6) within the holes (Wang, Fig 3A, #242) as taught by Wang because the substitution of one known connection means for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the bearing surface of the wire shelves  (Maslow, Fig 1, #2) from cross steel bars (Park, [0027]) as taught by Park because the substitution of one known material for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
It also would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to deform the connection between the end of the edge bars (Maslow, Fig 2, #4 & #6) of the sleeves (Maslow, Figs 1 & 5, #18) and the holes (Wang, Fig 3A, #242) in the sleeves (Maslow, Figs 1 & 5, #18) of modified Maslow using the teachings of AAPA in order to further secure the connection between the edge bars (Maslow, Fig 2, #4 & #6) and the holes (Wang, Fig 3A, #242)
of the sleeves (Maslow, Figs 1 & 5, #18) of modified Marlow by a process such as welding or stamping. 
 
Regarding claim 3, modified Maslow has been discussed above but does not explicitly teach a shelving structure wherein each of the connecting holes is a through hole.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate the connecting holes to be  through holes in order to reduce the weight of the sleeves (Maslow, Figs 1 & 5, #18) of modified Maslow. Further, the substitution of one known hole (i.e. hole or through hole) for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 4, modified Maslow discloses the shelving structure wherein each of the connecting holes (Wang, Fig 3A, #242) is a slotted hole (slotted/elongated inwardly) (as shown in Wang, Fig 3B).


Regarding claim 5, modified Maslow discloses the shelving structure wherein each of the sleeves (Maslow, Figs 1 & 5, #18) is a tapered cylindrical sleeve.

Regarding claim 6, modified Maslow discloses the shelving structure wherein the top surface of wire shelf (Maslow, Fig 1, #2) is a single-layer wire mesh.

Regarding claim 7, modified Maslow discloses the shelving structure wherein the wire shelf (Maslow, Fig 1, #2) is a double-layer wire mesh (same as the applicant’s double-layer wire mesh shown in Fig 7).

Regarding claim 8, as best understood, modified Maslow discloses the shelving structure wherein each of the two ends of the steel bar (Maslow, Fig 2, #4 & #6) has a locating groove (Maslow, annotated Fig 2 below).

    PNG
    media_image2.png
    647
    695
    media_image2.png
    Greyscale


Regarding claim 9, modified Maslow discloses the shelving structure wherein when stamping, the connecting hole (Wang, Fig 3A, #242) is abutted against a stamping fixture at the inner periphery thereof (all the limitations of claim 9 are function and not positively claimed).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Maslow 3,523,508; Wang 6,079,575; Park 2008/0116156; and AAPA (Applicant Admitted Prior Art); and further in view of McDonnell 3,580,191.

Regarding claim 2, modified Maslow has been discussed above but does not explicitly teach the shelving structure wherein each of the connecting holes has an outward protruding periphery formed at the outer periphery thereof.

McDonnell discloses a shelving structure comprising a connecting hole (Fig 1, #36)  that has an outward protruding periphery (annotated Fig 1 below) formed at the outer periphery thereof (as shown in Fig 1).

    PNG
    media_image3.png
    608
    942
    media_image3.png
    Greyscale



It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form an outward protruding periphery (McDonnell, annotated Fig 1 above) around the connecting holes (Wang, Fig 3A, #242) in order to make the shelving more aesthetically appealing and to easily receive ends of the bars. 


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Maslow 3,523,508; Wang 6,079,575; Park 2008/0116156; and AAPA (Applicant Admitted Prior Art); and further in view of Rosen D485,092.

Regarding claim 6, in an alternative interpretation, modified Maslow has been discussed above but does not explicitly teach wherein the wire shelf is a single-layer wire mesh.
Rosen discloses three wire shelves (shown in Fig 1) that are each a single-layer wire mesh (shown in Fig 1). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the shelf bearing surface (Maslow, Fig 1, #2) of Maslow with a single-layer wire mesh as taught by Rosen in order to reduce the weight of the shelves.  The substitution of one known shelf for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN K BARNETT whose telephone number is (571)270-1159. The examiner can normally be reached Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN K BARNETT/           Examiner, Art Unit 3631